DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 02 November 2022.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claims 11-20 were cancelled by the amendment; and thus, claims 1-10 are now pending in the application.
Election/Restriction
The Applicant’s election without traverse of Invention I, corresponding to claims 1-10, in the reply filed on 02 November 2022 is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 11 May 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawisza et al. (US 2019/0232478 A1), hereinafter referred to as “Zawisza”, in view of Koyama et al. (US 2013/0076172 A1), hereinafter referred to as “Koyama”.
Regarding claim 1, Zawisza discloses a stand-alone motor unit for use with a piece of power equipment [10] (fig. 1-2; ¶ 0047), the motor unit comprising: 
a housing [14] (fig. 2; ¶ 0047); 
an electric motor [18] (fig. 2, 28; ¶ 0047); 
a first fan [528] driven by the electric motor [18] and configured to induce an airflow through the electric motor [18] (fig. 28; ¶ 0103); 
a power take-off shaft [50] receiving torque from the electric motor [18] (fig. 2; ¶ 0049; torque is transmitted through the gears to the crankshaft); 

    PNG
    media_image1.png
    744
    1355
    media_image1.png
    Greyscale

control electronics [250,254,258] positioned within the housing [14] and electrically connected to the electric motor [18] (fig. 13; ¶ 0062); 
a battery pack [26] (fig. 1; ¶ 0047, 0053-0056); and
a battery receptacle [464] coupled to the housing [14] and engageable with the battery pack [26] to transfer current between the battery pack [26] and the electric motor [18] (fig. 20-22; ¶ 0099-0102).
Zawisza does not disclose an auxiliary cooling system located within the housing, the auxiliary cooling system including a heat sink coupled to the control electronics, and a second fan configured to direct an airflow across the heat sink separate from the airflow induced through the electric motor by the first fan.
Koyama discloses a motor unit comprising a housing [3] for an electric motor [M] (fig. 1; ¶ 0033), comprising: 
control electronics [10,12] positioned within the housing [3] and electrically connected to the electric motor [M] (fig. 1; ¶ 0033-0034); and 
an auxiliary cooling system [11,13,14] located within the housing [3], the auxiliary cooling system [11,13,14] including: 
 
    PNG
    media_image2.png
    534
    532
    media_image2.png
    Greyscale

a heat sink [11] coupled to the control electronics [10,12] (fig. 1; ¶ 0034-0038), and 
a second fan [13] configured to direct an airflow [14] across the heat sink [11] separate from the airflow [af1] induced through the electric motor [M] by the first fan [9] (fig. 1; ¶ 0034-0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stand-alone motor unit of Zawisza having an auxiliary cooling system as taught by Koyama, in order to improve cooling performance in a low speed range (¶ 0014 of Koyama) in motors with integrated control electronics.
Regarding claim 8, Zawisza, in view of Koyama, discloses the stand-alone motor unit of claim 1, as stated above, wherein Koyama further discloses that the second fan [13] is located adjacent a first longitudinal end [right] of the heat sink [11], and the electric motor [M] is located adjacent a second longitudinal end [left] of the heat sink [11] opposite the first longitudinal end [right] (fig. 1; the second fan is adjacent the right side of the heat sink, while the motor itself is adjacent to both longitudinal ends of the heat sink).
Regarding claim 9, Zawisza, in view of Koyama, discloses the stand-alone motor unit of claim 8, as stated above, wherein Koyama further discloses that the airflow [af1,af2] flows across the heat sink [11] and around the electric motor [M] (fig. 1; the airflow of the auxiliary cooling system, af2, flows over the heat sink while the airflow created by the first fan flows through and around the electric motor).
Regarding claim 10, Zawisza, in view of Koyama, discloses the stand-alone motor unit of claim 1, as stated above, wherein Koyama further discloses that the airflow directed across the heat sink [11] by the second fan [13] is a first airflow [af2], and wherein the auxiliary cooling system includes a third fan that directs a second airflow [af1] across the electric motor [M], the second airflow [af1] being separate from the first airflow [af2] (fig. 6; applying the embodiment of figure 6, three fans - 9, 13, and 18 – are disclosed).
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawisza and Koyama as applied to claim 1 above, and further in view of Moores, JR. et al. (US 2008/0102355 A1), hereinafter referred to as “Moores”.
Regarding claim 2, Zawisza, in view of Koyama, discloses the stand-alone motor unit of claim 1, as stated above, wherein the electric motor [18] is a first electric motor [18].  Koyama does not disclose that the auxiliary cooling system further includes a second electric motor configured to drive the second fan [13] (Koyama discloses the second fan, but does not explicitly disclose a second motor driving said second fan).
Moores discloses a motor unit having an electric motor [32] for driving a piece of power equipment [20] (fig. 1; ¶ 0033-0035), and an auxiliary cooling system comprising a second electric motor [74] configured to drive the second fan [72] (fig. 3; ¶ 0036).

    PNG
    media_image3.png
    319
    662
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the second fan of Koyama driven by a second electric motor as taught by Moores, as it could be powered by the existing battery cells thereby providing the necessary airflow without requiring any additional equipment.
Regarding claim 3, Zawisza, in view of Koyama and Moores, discloses the stand-alone motor unit of claim 2, as stated above, wherein Moores further discloses that the second electric motor [74] is configured to dynamically increase in rotating speed (¶ 0036; the motor can drive the fan in either direction and, since the application discloses no additional structure corresponding to this limitation, the motor disclosed by Moores is equivalent to that recited in the claim).
Regarding claim 4, Zawisza, in view of Koyama and Moores, discloses the stand-alone motor unit of claim 2, as stated above, wherein Koyama further discloses that the auxiliary cooling system includes a third fan [9] configured to direct an airflow [af2] across the heat sink [11] separate from the airflow [af1] induced by the first [9] and second fans [13] (fig. 6; applying the embodiment of figure 6, three fans - 9, 13, and 18 – are disclosed).
Regarding claim 5, Zawisza, in view of Koyama and Moores, discloses the stand-alone motor unit of claim 4, as stated above.  Moores does not disclose that the second electric motor [74] is further configured to drive the third fan.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the third fan of Koyama driven by the second electric motor as taught by Moores, as it could be powered by the existing battery cells thereby providing the necessary airflow without requiring any additional equipment.  
Regarding claim 6, Zawisza, in view of Koyama and Moores, discloses the stand-alone motor unit of claim 4, as stated above.  Koyama does not disclose that the auxiliary cooling system further includes a third electric motor configured to drive the third fan [9].
However, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use multiple electric motors, for the purpose of driving the additional fans, as additional electric motors could be powered by the existing battery cells thereby providing the necessary airflow without requiring any additional equipment.  Further, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawisza and Koyama as applied to claim 1 above, and further in view of Bongers-Ambrosius et al. (US 2002/0007956 A1), hereinafter referred to as “Bongers”.
Regarding claim 7, Zawisza, in view of Koyama, discloses the stand-alone motor unit of claim 1, as stated above.  Zawisza does not disclose a liquid cooling circuit including a heat exchanger coupled to at least one of the electric motor [18] or the control electronics [10,12], and a pump configured to circulate a working fluid through the heat exchanger to absorb heat therefrom.
Bongers discloses a motor unit [1] comprising an electric motor [3] disposed within a housing [7] (fig. 1; ¶ 0014), and a liquid cooling circuit including a heat exchanger [10-13] coupled to at least one of the electric motor [3] or the control electronics, and a pump [14] configured to circulate a working fluid through the heat exchanger [10-13] to absorb heat therefrom (fig. 1-2; ¶ 0014-0015).

    PNG
    media_image4.png
    428
    795
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the motor unit of Zawisza having a liquid cooling circuit as taught by Bongers, in order to provide a more efficient cooling and thereby increase the usable power of the device while limiting temperatures of the motor unit housing (¶ 0006 of Bongers).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Granat et al. (US 2017/0163125 A1) discloses an electric motor cooled by an airflow induced therein by multiple axial and/or radial fans.
Koyama et al. (US 2011/0100253 A1) discloses Koyama discloses a motor unit comprising a housing for an electric motor, comprising control electronics positioned within the housing and electrically connected to the electric motor; and an auxiliary cooling system located within the housing and including a heat sink coupled to the control electronics and a second fan configured to direct an airflow across the heat sink separate from the airflow induced through the electric motor by the first fan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834